Luke, J.
1. Brown was convicted in the city court of Dublin of operating an automobile on the public highway leading from Roekledge to Dublin, while under the influence of intoxicating liquor. The evidence showed that he “was driving that Eord truck on the public highway that leads from . . [Dublin] to Roekledge;” that “it is a public highway and leads across the river and on toward Roekledge, Ga.; it is a part of the highway system of this State;” and that while so driving he “was drunk.” See Long v. State, 32 Ga. App. 451 (124 S. E. 110). The evidence amply authorized the verdict.
*113Decided July 14, 1927.
W. A. Bampier, for plaintiff in error.
J. A. Merritt, solicitor, contra.
2. Such grounds of the motion for a new trial as are approved by the trial judge are without merit; and, under the note of the trial judge approving the grounds of the amendment to the motion, the other grounds will not require a reversal. “Grounds of a motion for a new trial must have the unqualified approval of the trial judge.” Goolsby v. State, 35 Ga. App. 167 (2-a) (132 S. E. 245); Hammond v. State, 34 Ga. App. 234 (128 S. E. 918).

Judgment affirmed.


Broyles, O. J., and Bloodworth, J., oone.ur.